Citation Nr: 1201507	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to Reiter's syndrome.

3.  Entitlement to service connection for a heart condition, to include as secondary to Reiter's syndrome.

4.  Entitlement to service connection for chronic urinary tract infections, to include as secondary to Reiter's syndrome.

5.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, denied entitlement to service connection for Reiter's syndrome (including left knee arthritis, right and left calf and thigh swelling, and bilateral foot condition), any eye condition, a heart condition, gastrointestinal problems, urinary tract infections and asbestos exposure.

In June 2006, the Veteran testified at a hearing before a hearing officer at the RO. A transcript of the hearing is of record.

In January 2010, the RO denied entitlement to service connection for asbestosis and remanded the remaining issues for additional development; the case is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's Reiter's Syndrome is not related to in-service food poisoning and did not manifest until many years after service.

2.  A bilateral eye condition is not the result of an in-service disease or injury and is not the result of, related to, or proximately caused by Reiter's Syndrome.

3.  A heart condition is not the result of an in-service disease or injury and is not the result of, related to, or proximately caused by Reiter's Syndrome.

4.  Chronic urinary tract infections are not the result of an in-service disease or injury and are not the result of, related to, or proximately caused by Reiter's Syndrome.

5.  A gastrointestinal disability is not the result of an in-service disease or injury and is not the result of, related to, or proximately caused by Reiter's Syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, (2011).

2.  The criteria for service connection for a bilateral eye condition, to include as secondary to a Reiter's Syndrome, are not met. 38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. § 3.303, 3.310 (2011).

3.  The criteria for service connection for a heart condition, to include as secondary to a Reiter's Syndrome, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. § 3.303, 3.310.

4.  The criteria for service connection for chronic urinary tract infections, to include as secondary to a Reiter's Syndrome, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. § 3.303, 3.310.

5.  The criteria for service connection for a gastrointestinal disability, to include as secondary to a Reiter's Syndrome, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. § 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in December 2004 and February 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The December 2004 letter advised him that the evidence must show a link between his Reiter's syndrome and active duty, and the February 2005 letter explained that the evidence must show that his bilateral eye condition, heart condition, chronic urinary tract infections, and gastrointestinal disability were caused or aggravated by a service-connected disability.  He has not alleged that any other in-service disease or injury caused his bilateral eye condition, heart condition, chronic urinary tract infections, and gastrointestinal disability, and has not alleged that these are directly related to service.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The letters, nonetheless, told him to submit relevant evidence in his possession.

An April 2007 letter also notified the Veteran of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  Any timing deficiency was cured by readjudication of the claim in January 2008 and June 2011 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In an January 2010 remand, the Board sought a VA examination and opinion to determine whether any currently present Reiter's syndrome was related to any event of service including the Veteran's reported incident of food poisoning in 1965, and 
whether the Veteran has a bilateral eye condition, a heart condition, chronic urinary tract infections, and a gastrointestinal disability that were etiologically related to Reiter's syndrome or any incident of active duty service.  The Veteran was provided with two VA examinations in July 2011-one which covered his service connection claim for Reiter's syndrome and for a heart condition, urinary tract infections and a gastrointestinal condition, all as secondary to his Reiter's syndrome, and one covering his claim for an eye disability as secondary to his Reiter's syndrome.  

The first examiner provided an opinion based upon the Veteran's history as represented in his claims file and by his own reports, and a thorough rationale for his opinion.  Likewise, he provided opinions with regard to the Veteran's claims that he had a heart condition, urinary tract infections and a gastrointestinal condition as secondary to his Reiter's syndrome.  

With regard to the Veteran's claim for entitlement to service connection for an eye disability, as secondary to his Reiter's syndrome, the July 2011 examiner provided diagnoses for the Veteran's eyes but did not render an opinion as to etiology.  An addendum was provided in August 2011, which included an opinion regarding whether the Veteran's Reiter's Syndrome was related to service.  

Neither of the examiners provided an opinion with regard to whether these disabilities were related to service directly; however, for the following reasons, this was not prejudicial to the Veteran.  The Veteran has never contended that he has a heart condition, urinary tract infections, a gastrointestinal disorder or an eye disability which is related directly to service.  He has consistently maintained that these claimed disorders are due to his Reiter's syndrome, which he contends should also be service-connected. In addition, none of the evidence of record supports entitlement to service connection on a direct basis for a heart condition, urinary tract infections, a gastrointestinal disorder or an eye disability.  

Therefore, the fact that opinions regarding service connection on a direct basis were not provided does not prejudice the Veteran.  As such, the Board finds that the RO has substantially complied with the January 2010 remand instructions, and further remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because service connection for a headache disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he had food poisoning in service which led to his Reiter's Syndrome.  In addition, the Veteran has claimed that he has any eye condition, a heart condition, gastrointestinal problems, urinary tract infections secondary to his Reiter's Syndrome.  

Service treatment records do not reflect any treatment for a gastrointestinal sickness or disorder or treatment for Reiter's Syndrome.  On his June 1963 Report of Medical History for ACDUTRA the Veteran reported eye trouble.  His August 1963 examination at his release from ACDUTRA reflected normal vision and eyes and no eye disorders.  

At his September 1964 Report of Medical History at his entrance to active duty, the Veteran again indicated that he had eye trouble but did not provide any additional information.  He also reported that he had pain or pressure in his chest, again without any further information.  His contemporaneous Report of Medical Examination reflected normal eyes with normal vision and a normal heart, lungs and chest.  The Veteran had a chest x-ray which was negative and he was found to be physically qualified to perform all duties.  His August 1966 separation examination reflected that he did not have any an eye condition, a heart condition, gastrointestinal problems, urinary tract infections.  He was found to have normal eyes, chest, lungs, heart, gastrointestinal and genitourinary systems.  

A September 2004 opinion from a clinical psychologist, H.J.C., Ph.D., indicated that the Veteran's life had been severely affected by his syndrome which the Veteran believed comes from his service experience in the mid 1960s.  The psychologist noted that, while Reiter's syndrome could be attributed to many factors, there was evidence that the Veteran suffered from food poisoning in the military, and the literature on the disorder included food poisoning as a potential source.

A July 2005 letter from M.A.S., M.D. reflected that Veteran was a patient in the mid 1970s through the mid 1980s, and seen by his partner R.A.W., M.D., who told him that the Veteran had conjunctivitis, urethritis and arthritis in combination.  The Veteran was treated for Reiter's Syndrome.  The Veteran informed this private physician of his in-service food poisoning resulting in severe dysentery symptoms, which occurred in the 1964-66 timeframe.  The private physician noted that the Veteran met the criteria for a diagnosis of Reiter's Syndrome with his intestinal trigger of food poisoning and dysentery followed by primary manifestations of arthritis, urethritis and conjunctivitis.  Also, it was noted that aortic valve replacement occurred in approximately 10 percent of Reiter's Syndrome patients.  The examiner then stated, as a medical certainty, that there was a distinct correlation between the Veteran's history, symptomatology and diagnoses, dating back to his active tour of duty in the United States Navy.  The examiner concluded that the Veteran definitely deserved a positive disability decision from our government for his past, present and future pain and suffering.

A June 2006 letter from A.S.D., M.D., reflected that the Veteran was seen beginning in April 2003 for aortic stenosis, angina, shortness of breath and lightheadedness.  The Veteran had cardiac catheterization and echocardiogram done, which showed severe calcific aortic stenosis and he was referred there for the aortic valve replacement.  The Veteran was readmitted a month later with increasing shortness of breath and lightheadedness.  He had a pericardial effusion causing pericardial tamponade.  The fluid was drained and he was released.  The examiner also noted a history of Reiter's Syndrome and recurrent urethritis, conjunctivitis and arthritis.  The examiner concluded that considering his medical history of Reiter's Syndrome, aortic valve replacement, pericardial effusion, bleeding peptic ulcer disease laminetomy, spinal fusion and anxiety and depression, he recommended that he did have some strong points for disability application from his active duty.

A July 2006 examiner, P.G.G. DO, FACC, noted that the Veteran definitely had Reiter's Syndrome and that there was definitely an association of cardiac involvement in reactive arthritis.  Certainly the possibility of the Veteran's Reiter's Syndrome being associated with his aortic valve disease existed needed to be taken into consideration as to a possible cause of his need for a valve replacement.

A May 2007 examiner noted that, on her initial visit with the Veteran, she learned of his medical history of Reiter's Syndrome, manifested by symptoms of conjunctivitis, urethritis, and arthritis with recurrent bouts of this over many years.  She indicated that this apparently began after an episode of food poisoning while serving in the Navy in the years from 1964 to 1966.  It was felt that his Reiter's Syndrome was a complication of this infection.  Since that time, he has had further complications that are believed to have resulted from Reiter's Syndrome including a diagnosis of aortic valve dysfunction in April 2003 to the extent that it required aortic valve replacement.  His post operative course was complicated by pericardial effusion and bleeding peptic ulcer disease.  Since that time, he has remained on anticoagulation with Coumadin.  She provided the opinion that there was a direct correlation between his Reiter's Syndrome with his episode of dysentery while serving in the Navy in the 1960's.  As a result of Reiter's Syndrome he has had aortic valve dysfunction to the extent of requirement for an aortic valve replacement.  As a result he needs chronic medical treatment including anticoagulation and frequent blood tests to monitor his level of anticoagulation.  The examiner opined that she definitely believed that the Veteran deserved a positive disability decision from out government for his past, present and future pain and suffering.  

A July 2010 VA examiner noted that the Veteran himself stated that it was 18 years after active duty when he developed the Reiter's syndrome in 1984.  The examiner noted that the key question is the relationship between the Veteran's alleged in-service food poisoning episode and the development of the Reiter's Syndrome.  The definition of Reiter's Syndrome is the term reactive arthritis, which refers to the triad of post infectious arthritis, urethritis, and conjunctivitis.  The examiner noted that the up to date article on Reiter's Syndrome stated that the interval between preceding symptomatic infection and the onset of arthritis should be a minimum of several days and a maximum of several weeks between the preceding symptomatic infection and onset of arthritis.  Therefore, based on the length of time of approximately 18 years from his separation from active duty to the onset of Reiter's Syndrome, the examiner opined that it was much more likely than not that the Veteran's Reiter's syndrome, which developed in 1984, is not related to his active duty, which ended in September 1966.

The July 2010 examiner noted that a July 2006 examiner opined that the Veteran had a history of clinical Reiter's syndrome and that there was definitely an association of cardiac involvement and reactive arthritis.  The July 2010 examiner opined that the Veteran had no evidence of the cardiac manifestations that are associated with Reiter's Syndrome.  In other words, the examiner found, the Veteran had no evidence of aortic regurgitation, not at the time of the cardiac catheterization and not on echocardiogram that was done in October 2002.  The examiner noted that the Veteran had a St. Jude valve replacement because of a calcific aortic stenosis as there is no medical information that he was aware of to indicate that calcific aortic stenosis was related to Reiter's Syndrome.  The examiner opined that it was much more likely than not that the Veteran's cardiac condition was not related to Reiter's syndrome.  The diagnosis was St Jude valve for calcific aortic stenosis. 

The July 2010 examiner noted that the Veteran himself indicated that he did not have any chronic urinary tract infections, and that the only urinary tract symptoms that he could remember was when he could not get his stream to go in the direction that he wanted it to go when he developed Reiter's Syndrome in 1984.  The examiner noted that the most recent lab testing was in March 2010 and that the urinalysis did not reflect any white blood cells.  While there was a significant amount of sugar in the urine, it was consistent with the Veteran's non-service-connected diabetes mellitus.  The examiner noted that there was no evidence of renal dysfunction and no incontinence.  The Veteran currently had no urinary disorder. He did not require dialysis and there were no residuals of GU disease.  On examination, there was no evidence of testicular atrophy and kidney function was not an issue.  The examiner concluded that there was no chronic urinary tract infection found on examination.

With regard to the gastrointestinal disability, the July 2010 examiner noted that the Veteran had been hospitalized for markedly low hemoglobin and that a report of the colonoscopy and endoscopy which revealed angiodysplasia in the colon and a sliding hiatal hernia and antral gastritis.  The examiner opined that, as he knew of no relationship or scientific evidence to suggest that angiodysplasia in the colon and a sliding hiatal hernia and antral gastritis are in any way related to Reiter's syndrome, it was his medical opinion that the Veteran's current gastrointestinal conditions were more likely than not to be not related to Reiter's syndrome.  

A July 2010 VA eye examination report reflected a diagnosis of diabetic retinopathy, a history of Reiter's syndrome, with a history of conjunctivitis secondary to Reiter's Syndrome.  The examiner noted that there were no ocular symptoms at the time of the examination.  The Veteran was educated on the symptoms of iritis and told to return to the clinic if he noticed any signs or symptoms.  He was also found to have narrow angles, on both sides, and patent laser peripheral iridotomy on both sides.  His intraocular pressure was stable.  Finally, he had compound hyperopic astigmatism on both sides with presbyopia.  This examiner did not provide an etiological opinion with regard to his eye disorders.  

An addendum to the July 2010 eye examination was provided in August 2010.  The examiner noted the history of the Veteran, including his reported that, in 1964, while on active duty, he experienced extreme gastrointestinal distress after eating at the USO.  He indicated that he reported to sick call and was treated for food poisoning, which resolved within twenty four hours.  The examiner noted that the Veteran checked that he had eye problems on two of his annual Reports of Medical History, in June 1963 and in September 1964.  His visual acuity was documented at 20/20 bilaterally on both physicals and no details were given as to the nature of the eye problems.  In March 1966, the Veteran was treated for symptoms of burning sore eyes with foreign bodies.  At that time, he stated that he had irritated eyes on other occasions.  

The Veteran provided the history that in 1984 he had coincident swelling of the legs, mild urinary tract infection and conjunctivitis.  He indicated that he had swelling in his left leg from the ankle to the thigh with severe pain, and a mild urinary tract infection with irritation and disruption of urination.  A waitress at a restaurant told him that his eyes were red; however, the Veteran indicated that he did not have any pain, discomfort or discharge associated with the red eye. 

The August 2011 eye examiner noted the Veteran's history after service and that he began having problems with his left knee and eyes and problems urinating in 1984.  At that time, he was diagnosed with Reiter's syndrome, or "reactive arthritis."  The condition lasted approximately three weeks.  The Veteran indicated that he had no similar episode of joint inflammation, eye inflammation or difficulty urinating since the incident in 1984.  The examiner noted that two previous examinations of the Veteran's eye revealed no sign of ocular inflammation or infection.  

The examiner noted that Reiter's syndrome, or "reactive arthritis" is an autoimmune condition that is precipitated by another infection and it thus "reactive."  The manifestations of reactive arthritis include a combination of three disorders-an inflammatory arthritis of large joints, inflammation of the eyes in the form of conjunctivitis and/or uveitis and urethritis.  The examiner noted that reactive arthritis was often precipitated by genitourinary or gastrointestinal infections.  The most common triggers include salmonella and campylobacter intestinal infections.  The "trigger" infection has often been cured or is in remission in chronic cases of Reiter's Syndrome, making it difficult to determine the initial cause.  Symptoms usually appear within one to three weeks but can range from four to thirty five days from the inciting episode.  Therefore, the examiner opined, it was unlikely (less than a 50 percent probability) that the food poisoning the Veteran experienced in service in 1964 was the trigger for the episode of Reiter's in 1984.  

In addition, the examiner noted that he could not find any information in the Veteran's claims file from the physician who diagnosed his Reiter's Syndrome in 1984, and that there were some inconsistencies in the Veteran's history that would require additional documentation to be sure that he actually had Reiter's Syndrome.  The examiner provided the example that conjunctivitis caused discomfort/discharge and uveitis caused photophobia/periorbital pain; however, the Veteran had indicated that he had no ocular symptoms and was unaware that he had any eye problems until someone told him his eyes were red.  The impression was Reiter's Syndrome not likely (less than 50 percent probability) due to food poisoning or other infections or inflammations during the Veteran's active duty.

Analysis

Service connection - Reiter's syndrome 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record is not entirely clear whether the Veteran has a diagnosis of Reiter's Syndrome; however, for the sake of this decision, the Board will consider that he has a current diagnosis of Reiter's Syndrome, meeting one of the fundamental requirements of service connection.  Brammer, supra.  

The Veteran reported being treated for food poisoning while on active duty.  While hi service treatment records do not reflect this treatment, the Veteran is competent to reports symptoms such as the gastrointestinal symptoms.  Layno.  In addition, the fact that this treatment is not reflected in his service treatment records does not render his reports incredible.  Buchanan.  As the Veteran has been consistent in his reports of food poisoning while on active duty, and there is nothing to contradict his statements, his statements regarding his in-service food poisoning are considered credible. 

The issue in this case is whether the Veteran's in-service food poisoning caused, or is related to, his Reiter's Syndrome.  There are conflicting medical opinions as to whether his in-service food poisoning is related to Reiter's Syndrome.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)The record of evidence includes several opinions in this regard.  

In terms of etiology, the September 2004 opinion merely noted that Reiter's Syndrome could be attributed to food poisoning and that there was evidence that the Veteran had food poisoning on active duty.  However, this psychologist did not provide any opinion on the likelihood of a relationship between the two in the Veteran's case.  

The July 2005 letter from M.A.S., M.D. reflected his opinion that, as a medical certainty, there was a distinct correlation between the Veteran's history, symptomatology and diagnoses, dating back to his active duty.  The private linked his intestinal trigger of food poisoning and dysentery followed by primary manifestations of arthritis, urethritis and conjunctivitis in determining that the Veteran met the criteria for a diagnosis of Reiter's Syndrome.  However, this examiner did not acknowledge or comment on the length of time between the Veteran's initial illness while on active duty and the onset of Reiter's Syndrome 18 years later.  As such, this opinion does not have probative value.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record)

The June 2006 letter from A.S.D., M.D., reflected his opinion that, considering the Veteran's medical history of Reiter's Syndrome, aortic valve replacement, pericardial effusion, bleeding peptic ulcer disease laminectomy, spinal fusion and anxiety and depression, he did have some strong points for disability application from his active duty; however, this does not establish any level of relationship between the Veteran's Reiter's Syndrome and his in-service food poisoning.

The July 2006 examiner, P.G.G. DO, FACC, offered an opinion regarding the relationship between his Reiter's Syndrome and his association of cardiac involvement in reactive arthritis, but did provide an opinion with regard to whether the Veteran's Reiter's Syndrome was related to service.  As such, this decision carries no probative value with regard to this issue.
 
The May 2007 examiner opined that there was a direct correlation between the Veteran's Reiter's syndrome with his episode of dysentery while serving in the Navy in the 1960's; however, while this examiner noted that the Veteran's medical history of Reiter's Syndrome was manifested by symptoms of conjunctivitis, urethritis, and arthritis which apparently began after an episode of food poisoning while on active duty, she did not mention the length of time which had passed between his initial sickness and the manifestation of Reiter's Syndrome, some 18 years later.  Nieves.  In addition, she apparently based her opinion on reports of the Veteran regarding the etiology of his Reiter's Syndrome.  She noted that "it was felt that his Reiter's Syndrome was a complication of this infection" and that his further complications were "believed to have resulted from Reiter's Syndrome."  However, she did not indicate the source for these opinions, and opinions such as these would require medical expertise. 

The July 2010 VA examiner opined that, based on the length of time of approximately 18 years from his separation from active duty to the onset of Reiter's Syndrome, it was much more likely than not that the Veteran's Reiter's Syndrome, which developed in 1984, was not related to his active duty, which ended in September 1966.  This examiner acknowledged that the Veteran himself stated that he did not develop Reiter's Syndrome until 18 years after active duty, and that current literature on Reiter's Syndrome stated that the interval between the preceding symptomatic infection and the onset of arthritis should be a minimum of several days and a maximum of several weeks.  This examiner took into account the Veteran's history and the current medical literature on the subject in providing a thorough, clinical rationale for his opinion.  As such, this opinion provides great probative value in determining whether the Veteran's Reiter's Syndrome is related to his in-service food poisoning.

The August 2011 eye examiner noted the the Veteran was diagnosed in 1984 with Reiter's Syndrome, or "reactive arthritis."  This examiner provided a thorough rationale for his opinion, which included an explanation of the origins of Reiter's Syndrome, noting that symptoms usually appeared within one to three weeks but could range from four to thirty five days from the inciting episode.  This examiner's opinion was that it was therefore unlikely (less than a 50 percent probability) that the food poisoning the Veteran experienced in service in 1964 was the trigger for the episode of Reiter's in 1984.  The impression was Reiter's Syndrome not likely (less than 50 percent probability) due to food poisoning or other infections or inflammations during the Veteran's active duty.  As this examiner based his opinion on the Veteran's history and the clinical information with regard to the onset of Reiter's Syndrome, this opinion also has greater probative value as to whether the Veteran's in-service food poisoning was related to his Reiter's Syndrome.

To the extent that the lay statements by the Veteran and can be accorded any weight in deciding this case, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the question regarding the potential relationship between his in-service bout of food poisoning and his Reiter's Syndrome is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, while the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of Reiter's Syndrome little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his Reiter's Syndrome and his military service.  In contrast, the July 2010 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the July 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his Reiter's Syndrome are outweighed by the competent and probative July 2010 VA examiner's findings.  As such, the Board finds that service connection for Reiter's Syndrome is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Reiter's Syndrome.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Secondary service connection - eye condition, a heart condition, gastrointestinal problems, urinary tract infections

The Veteran has claimed that he has an eye condition, a heart condition, gastrointestinal problems and urinary tract infections which are related to or caused by his Reiter's Syndrome.  However, as the Board is denying the Veteran's claim for service connection for Reiter's Syndrome, service connection for a these disabilities as secondary to Reiter's Syndrome is without legal merit.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the Veteran has not claimed entitlement to service connection on a direct basis for an eye condition, a heart condition, gastrointestinal problems and urinary tract infections, it should be noted that there is no evidence which reflects that any of these disorders began during or are related to his active duty service.  

While the Veteran indicated on his entrance Report of Medical History that he had eye problems and chest pain, he gave no additional information to identify any specific disorder.  In addition, he was found to have normal eyes and heart, chest and lungs on examination.  His service treatment records do not reflect aby treatment for any eye, gastrointestinal, urinary tract, or heat condition, and his separation examination reflects that these systems were normal upon discharge.

The Veteran has not contended that any of these disabilities has been continuous since service.  While he had what appears to have been food poisoning in service, he has never indicated that he had an ongoing gastrointestinal disorder since active duty.  The record reflects that he was hospitalized for low hemoglobim, peptic ulcer disease and a gastrointestinal bleed in May 2010; however, there is nothing which links this indicent with his active duty.  Likewise, he has not indicated that any in-service eye problems have continued since that time.  At his July 2010 VA examination, the Veteran reported that he did not have any chronic urinary tract infections and that the only symptoms he had were his inability to control the direction of his stream in 1984.  The examiner did not find that the Veteran had any urinary tract disorder.  Finally, with regard to his heart condition, the Veteran has not contended that he his cardiac condition has been chronic since service, and the evidence of record shows that the Veteran did not have any heart problems until 2003.

As such, service connection for any eye condition, a heart condition, gastrointestinal problems, urinary tract infections, is denied.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for any eye condition, a heart condition, gastrointestinal problems, urinary tract infections, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for Reiter's syndrome, is denied.

Entitlement to service connection for a bilateral eye condition, is denied.

Entitlement to service connection for a heart condition, is denied.

Entitlement to service connection for chronic urinary tract infections, is denied.

Entitlement to service connection for a gastrointestinal disability, is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


